Citation Nr: 0528031	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  94-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right posterior 
thigh, involving Muscle Group XIII, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left calf, 
involving Muscle Group XI, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
denied the issues of entitlement to a disability rating 
greater than 10 percent for the service-connected residuals 
of a shell fragment wound to the right posterior thigh, 
involving Muscle Group XIII and entitlement to a disability 
rating greater than 10 percent for the service-connected 
residuals of a shell fragment wound of the left calf, 
involving Muscle Group XI.  

After receiving notification of the September 1992 
determination, the veteran perfected a timely appeal with 
respect to the denial of his increased rating claims.  In 
June 1996 and August 1999, the Board remanded these issues to 
the RO for further evidentiary development.  A rating action 
subsequently dated in February 2003 indicates that the RO 
awarded an increased evaluation of 20 percent, effective from 
June 1992, for the service-connected residuals of a shell 
fragment wound to the right posterior thigh.  In that 
decision, the RO also continued the 10 percent evaluation for 
the service-connected residuals of a shell fragment wound to 
the left calf.  

As the maximum schedular ratings had not been awarded for 
either of these serviceconnected disabilities, the RO, in 
June 2004, returned the veteran's case to the Board.  In the 
following month, the Board remanded these issues to the RO, 
through the Appeals Management Center (AMC), for due process 
requirements and evidentiary development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
completion of the requested actions, as well as a continued 
denial of the veteran's increased rating claims, the AMC, in 
August 2005, returned his case to the Board for final 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected residuals of a shell fragment wound 
to the right posterior thigh are productive of no more than 
moderately severe injury of Muscle Group XIII.  

3.  The service-connected residuals of a shell fragment wound 
of the left calf are productive of no more than moderate 
injury of Muscle Group XI.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, 
for residuals of a shell fragment wound to the right 
posterior thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5313 (2004 and 
as effective prior to July 3, 1997).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left calf have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5311 (2004 and as effective 
prior to July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

By a letter dated in July 2004, VA informed the veteran of 
the type of evidence necessary to support his increased 
rating claims.  In addition, VA notified the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
"additional things," "any other evidence or information 
that . . . [he] think[s] . . . [would] support . . . [his] 
claim," and "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the September 1992 rating decision, the April 
1993 statement of the case (SOC), as well as the August 1993, 
November 1993, August 1995, October 1995, August 1998, 
February 2003, and July 2005 supplemental statements of the 
case (SSOCs) notified the veteran of the relevant criteria 
and evidence necessary to substantiate his increased rating 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible where, as here, the 
veteran filed his increased rating claims in June 1992, and 
the RO initially adjudicated these issues in September 1992.  
In any event, the claimant has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in July 2004 was 
not given prior to the first adjudication of the issues on 
appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2005.  

In addition, VA has obtained all pertinent evidence 
identified by the veteran, and he has been accorded multiple 
pertinent VA examinations during the current appeal.  
Consequently, the Board concludes that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the issues on appeal.  Accordingly, the Board will proceed 
to adjudicate the veteran's increased rating claims based 
upon the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a July 1969 rating action, the RO 
granted service connection for residuals of a shell fragment 
wound to the right posterior thigh and for residuals of a 
shell fragment wound to the medial aspect of the left leg.  
At that time, the RO awarded compensable evaluations of 
10 percent, effective from October 1968, for each of these 
service-connected disabilities.  

In June 1992, the veteran filed his current claim for 
increased ratings for his service-connected right thigh and 
left leg disabilities.  By a September 1992 rating action, 
the RO confirmed the originally assigned evaluations of 
10 percent for each of these service-connected disabilities.  
During the current appeal, and specifically by a July 1993 
determination, the RO redefined the veteran's 
service-connected left leg disability as residuals of a shell 
fragment wound to the left calf but confirmed the 10 percent 
evaluation for this disorder.  Also, as noted in a February 
2003 decision, the RO awarded an increased evaluation of 
20 percent, effective from June 1992, for the 
service-connected residuals of a shell fragment wound to the 
right posterior thigh.  The veteran's service-connected right 
thigh disability remains evaluated as 20 percent disabling, 
and his service-connected left calf disability remains 
evaluated as 10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
residuals of a shell fragment wound of the left calf, 
involving Muscle Group XI, as 10 percent disabling, pursuant 
to Diagnostic Code 5311.  According to this Diagnostic Code, 
a 10 percent rating is warranted for moderate injury to 
Muscle Group XI (which involves posterior and lateral crural 
muscles as well as muscles of the calf).  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  The next higher evaluation of 
20 percent requires evidence of moderately severe injury to 
Muscle Group XI.  Id.  The highest rating allowable pursuant 
to this Diagnostic Code, which is 30 percent, necessitates 
evidence of severe injury to Muscle Group XI.  Id.  The 
muscles of this group are the triceps surae (gastrocnemius 
and soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  The function of these muscles 
involve propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  

With regard to the service-connected residuals of a shell 
fragment wound to the right posterior thigh, the Board notes 
that, in the July 1969 rating action in which the RO granted 
service connection for this disability, the RO assigned a 
10 percent evaluation to this disorder based upon findings of 
impairment to Muscle Group XIII, which involves the posterior 
thigh group.  See, 38 C.F.R. § 4.73, Diagnostic Code 5313.  
Subsequently, however, by the February 2003 rating action, 
the RO awarded an increased evaluation of 20 percent for this 
disability, pursuant to Diagnostic Code 5311, which rates 
impairment resulting from injury to Muscle Group XI 
(including posterior and lateral crural muscles as well as 
muscles of the calf).  See, 38 C.F.R. § 4.73, Diagnostic 
Code 5311.  

According to Diagnostic Code 5313, a 10 percent rating is 
warranted for moderate injury to Muscle Group XIII (which 
involves posterior thigh group as well as the hamstring 
complex of 2-joint muscles).  38 C.F.R. § 4.73, Diagnostic 
Code 5313.  The next higher evaluation of 30 percent requires 
evidence of moderately severe injury to Muscle Group XIII.  
Id.  The highest rating allowable pursuant to this Diagnostic 
Code, which is 40 percent, necessitates evidence of severe 
injury to Muscle Group XIII.  Id.  The muscles of this group 
are the biceps femoris, semimembranosus, and semitendinosus.  
The function of these muscles involve extension of the hip 
and flexion of the knee, outward and inward rotation of the 
flexed knee, acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee, and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  

During the pendency of this appeal, the criteria for 
evaluating muscle injuries were amended by VA.  62 Fed. 
Reg. 30,235-30,240 (June 3, 1997).  These changes were 
essentially minor and, on review of the evidence in this 
case, do not appear to be more favorable to the veteran.  The 
revised criteria, however, may not be applied earlier than 
the effective date of the revised regulations. 38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to 
July 3, 1997).  On and after July 3, 1997, the cardinal signs 
and symptoms of muscle disability for rating purposes are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b) (prior to July 3, 1997).  

Also, according to the old rating criteria, moderately severe 
muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period of 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (prior to 
July 3, 1997).  

The old rating criteria also indicates that severe muscle 
disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  
X-ray examination might show minute multiple scattered 
foreign bodies that indicated the spread of intermuscular 
trauma and the explosive effect of the missile.  Palpation 
showed moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelialsealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (prior to July 3, 
1997).  

Under the amended rating schedule, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2004).  

Moderately severe muscle disability is now shown by 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
of treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance , or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2004).  

Severe muscle disability is now shown by through-and-through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B)  adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D)  visible 
or measurable atrophy: (E)  adaptive contraction of an 
opposing group of muscle; (F)  atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and 
(G)  induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) 
(2004).  

The veteran asserts that increased ratings are warranted for 
his service-connected residuals of a shell fragment wound to 
his right posterior thigh and his service-connected residuals 
of a shell fragment wound to his left calf.  In support of 
these contentions, the veteran has described deterioration of 
strength, pain, and cramps in his legs.  

A.  Residuals Of A Shell Fragment Wound To The Right 
Posterior Thigh

As the Board has discussed in this decision, the grant of 
service connection for residuals of a shell fragment wound to 
the right posterior thigh was based upon a finding of 
impairment to Muscle Group XIII.  In this regard, the Board 
notes that the service medical records confirm a shell 
fragment wound to the veteran's right posterior thigh.  Also 
as the Board has noted in this decision, Muscle Group XIII 
involves the posterior thigh group, and the function of these 
muscles involve extension of the hip and flexion of the knee, 
outward and inward rotation of the flexed knee, acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of the hip and knee, and extension of the hip and 
knee by belt-over-pulley action at the knee joint.  See, 
38 C.F.R. § 4.73, Diagnostic Code 5313.  

Moreover, the February 2003 rating action which awarded the 
increased evaluation of 20 percent for the veteran's 
service-connected right thigh disability pursuant to 
Diagnostic Code 5311 did so based upon a finding that the 
in-service shell fragment wound to this extremity caused 
moderately severe damage to the pertinent muscle group.  See, 
38 C.F.R. § 4.73, Diagnostic Code 5311 (which stipulates that 
a 20 percent rating requires evidence of moderately severe 
injury to Muscle Group XI).  

Significantly, however, as the service medical records 
clearly demonstrate that the shell fragment wound to the 
veteran's right lower extremity occurred to his right 
posterior thigh (rather than his right calf), the Board finds 
that this service-connected disability is most appropriately 
evaluated pursuant to the diagnostic code which rates 
impairment resulting from injury to Muscle Group XIII.  
38 C.F.R. § 4.73, Diagnostic Code 5313.  Furthermore, the 
Board finds that the competent evidence of record supports a 
finding of moderately severe injury to the right posterior 
thigh muscles.  As such, an increased rating of 30 percent, 
but no higher, is warranted for this service-connected 
disability under either the old, or the new, rating criteria.  
38 C.F.R. § 4.73, Diagnostic Code 5313 (which stipulates that 
evidence of a moderately severe injury to Muscle Group XIII 
necessitates the award of a 30 percent disability rating and 
that evidence of a severe injury to Muscle Group XIII is 
required for the next higher evaluation of 40 percent).  

In this regard, the Board acknowledges that service medical 
records, as well as initial post-service medical reports, 
reflect relatively minor damage to the veteran's right 
posterior thigh.  Specifically, service medical records 
indicate that the January 1968 wound to the veteran's right 
posterior thigh was small and did not cause neurocirculatory 
deficit (e.g., nerve or artery damage).  The veteran 
underwent a surgical procedure to close the wound to his 
posterior right thigh and tolerated this procedure well.  
Follow-up treatment records included multiple notations that 
the veteran's right thigh wound, which measured three inches 
in length, was healing well without incident.  He was found 
to have reported for physical therapy treatment "very 
irregularly."  Upon discharge from hospitalization in March 
1968, the veteran was found to have 130 degrees of flexion 
and zero degrees of extension of his right knee, and his 
medication was discontinued.  Although at the separation 
examination conducted in August 1968 the veteran described 
cramps in his legs, the physical evaluation completed at that 
time demonstrated that his lower extremities were normal.  

Furthermore, the first post-service VA examination, which was 
conducted on the veteran's lower extremities in March 1969, 
demonstrated essentially normal findings with regard to his 
right posterior thigh wound.  In particular, this evaluation 
demonstrated a transverse linear one-inch cicatrix of good 
characteristics with no evidence of injury to deeper 
structures and no limitation of motion or other adverse 
findings.  

Additionally, subsequent medical records confirm relatively 
normal pathology associated with the veteran's right 
posterior thigh wound.  In this regard, the Board 
acknowledges that, between September 1990 and January 1995, 
the veteran periodically sought treatment for complaints of 
cramps, pain, soreness, and weakness in his right lower 
extremity.  Importantly, however, physical examinations 
conducted on the veteran's right lower extremity at those 
times demonstrated normal strength, a normal gait, and no 
sensory deficit.  In this regard, the Board also notes that a 
VA muscles examination conducted in June 1993 reflected 
normal strength and normal range of motion in the veteran's 
right lower extremity.  Furthermore, the claims folder 
contains no evidence of more recent outpatient treatment on 
the veteran's right posterior thigh after January 1995.  

Significantly, while these service medical records and early 
outpatient treatment records reflect relatively normal 
pathology associated with the veteran's right posterior thigh 
wound, multiple VA examinations subsequently conducted 
between October 1996 and January 2003 demonstrate an increase 
in relevant symptomatology.  In particular, although these 
evaluations illustrate no atrophy of the muscles, they also 
reflect loss of muscle in the right upper leg with loss of 
muscle substance and some loss of firm resistance, loss of 
function, and a slight limp.  Further, at the most recent 
evaluation conducted in January 2003, the examiner concluded 
that the veteran's muscle strength in his right upper leg is 
40% of normal.  

Specifically, the findings of loss of function as well as a 
loss of muscle in the right upper leg with a 60 percent loss 
of muscle strength, a loss of muscle substance, and some loss 
of firm resistance support a finding of moderately severe 
injury to Muscle Group XIII, under either the old, or the 
new, rating criteria.  See, 38 C.F.R. § 4.56(c) (prior to 
July 3, 1997) (which stipulated that evidence of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of the normal firm resistance of muscles, as 
compared with the sound side, on palpation as well as 
positive evidence of marked or moderately severe loss of 
strength and endurance was necessary for a finding of a 
moderately severe muscle injury).  See also, 38 C.F.R. 
§ 4.56(d)(3) (2004) (which stipulates that evidence of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles, as compared with the sound side, on palpation as 
well as positive evidence of impairment in strength and 
endurance is necessary for a finding of moderately severe 
muscle injury).  

Importantly, however, the competent evidence of record does 
not support a finding of severe muscle injury to the 
veteran's right posterior thigh, under either the old, or the 
new, rating criteria.  In particular, neither extensive 
ragged, depressed, and adherent scars of the skin so situated 
as to have indicated wide damage to muscle groups in the 
track of the missile nor adhesion of scar to one of the long 
bones, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury has 
been shown.  Further, the 60 percent loss of muscle strength 
found in the veteran's right thigh does not represent severe 
impairment of function of this extremity.  As such, a finding 
of a severe muscle injury to the veteran's right thigh, 
pursuant to the old rating criteria, is not warranted.  
38 C.F.R. § 4.56(d) (prior to July 3, 1997).  

Moreover, consistent complaints of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement, and an inability to 
keep up with work requirements has not been shown.  See, 
38 C.F.R. § 4.56(c).  In this regard, the Board notes that 
the claims folder contains no records of outpatient right 
thigh treatment after January 1995.  Furthermore, evidence of 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track; adhesion of the scar to 
one of the long bones rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; and adaptive contraction of an 
opposing group of muscle has not been shown.  In this regard, 
the Board notes that the claims folder contains no evidence 
of atrophy of the muscles of the veteran's right lower 
extremity.  As such, a finding of a severe muscle injury to 
the veteran's right thigh, pursuant to the new rating 
criteria, is not warranted.  38 C.F.R. § 4.56(d)(4) (2004).  

As such, while a finding of a moderately severe injury to 
Muscle Group XIII of the veteran's right thigh is warranted, 
the claims folder contains no competent evidence supporting a 
finding of a severe injury to Muscle Group XIII to this 
extremity.  Thus, a rating of 30 percent, but no higher, is 
warranted for the veteran's service-connected right thigh 
disability.  

Under these circumstances, therefore, a 30 percent evaluation 
is warranted for the service-connected residuals of a shell 
fragment wound to the right posterior thigh.  However, a 
basis upon which to assign a schedular disability rating 
greater than the 30 percent awarded by this decision for this 
service-connected disability is not warranted.  

B.  Residuals Of A Shell Fragment Wound To The Left Calf

The record simply does not contain findings that approximate, 
or more nearly approximate, the criteria for a finding of 
moderately severe muscle injury to Muscle Group XI, whether 
the left calf wound is evaluated under either the old or the 
new rating criteria.  Service medical records indicate that 
the January 1968 wound to the veteran's left calf was small 
and did not cause neurocirculatory deficit (e.g., nerve or 
artery damage).  Further, the veteran underwent a surgical 
procedure to close the wound to his left calf and tolerated 
this procedure well.  Follow-up treatment records note on 
multiple occasions that the veteran's left calf wound, which 
measured two inches in length, was healing well without 
incident.  He was found to have reported for physical therapy 
treatment "very irregularly."  Upon discharge from 
hospitalization in March 1968, the veteran was found to have 
120 degrees of flexion and zero degrees of extension of his 
left knee, and his medication was discontinued.  Although at 
the separation examination conducted in August 1968 the 
veteran described cramps in his legs, the physical evaluation 
completed at that time demonstrated that his lower 
extremities were normal.  

Furthermore, the first post-service VA examination, which was 
conducted on the veteran's lower extremities in March 1969, 
demonstrated essentially normal findings with regard to his 
left calf wound.  In particular, this evaluation demonstrated 
an oblique cicatrix measuring two inches long and 
half-an-inch wide with good general characteristics, normal 
range of motion, and no evidence of dysfunction or adverse 
residuals associated with the wound.  

Additionally, subsequent medical records confirm relatively 
normal pathology associated with the veteran's left calf 
wound.  In this regard, the Board acknowledges that, between 
September 1990 and January 1995, the veteran periodically 
sought treatment for complaints of cramps and soreness in his 
left lower extremity.  Importantly, however, physical 
examinations conducted on the veteran's left lower extremity 
at those times demonstrated normal strength, a normal gait, 
and no sensory deficit.  In this regard, the Board also notes 
that a VA muscles examination conducted in June 1993 also 
reflected normal strength and normal range of motion in the 
veteran's left lower extremity.  Furthermore, the claims 
folder contains no evidence of more recent outpatient 
treatment on the veteran's left thigh after January 1995.  

Moreover, multiple VA examinations conducted between October 
1996 and January 2003 also confirm relatively normal 
pathology associated with the veteran's left calf wound.  
While these evaluations reflect a 2 out of 4 left posterior 
tibial pulse and a slight limp, they also show a good left 
dorsalis pulse and no atrophy of the muscles.  Further, these 
examinations do not indicate any additional pertinent 
pathology.  

The Board finds that this relatively negative pathology shown 
on examination does not support a finding of a moderately 
severe injury to Muscle Group XI, which is necessary for a 
grant of the next higher evaluation of 20 percent for the 
veteran's service-connected left calf disability under either 
the old, or the new, rating criteria.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Service medical records do not reflect 
prolonged hospitalization for treatment for the shell 
fragment wound to the veteran's left calf.  In addition, 
service, and post-service, medical records do not illustrate 
consistent complaints of the cardinal symptoms of muscle 
wounds (including weakness, fatigue-pain, uncertainty of 
movement, loss of power, lowered threshold of fatigue, and 
impairment of coordination).  See, 38 C.F.R. § 4.54 
(effective prior to July 3, 1997).  Furthermore, moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of the normal firm resistance of muscles 
compared with the sound side on palpation have not been 
shown, and marked or moderately severe loss of muscle 
strength or endurance has not been demonstrated.  38 C.F.R. 
§ 4.56(c) (prior to July 3, 1997).  

As such, a finding of a moderately severe injury to Muscle 
Group XI, pursuant to the old rating criteria, cannot be 
made.  Thus, the next higher rating of 20 percent for the 
veteran's service-connected left calf disability is not 
warranted.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).  

Moreover, as the Board has discussed, service medical records 
do not reflect prolonged hospitalization for treatment for 
the shell fragment wound to the veteran's left calf.  
Further, service, and post-service, medical records do not 
illustrate consistent complaints of cardinal signs and 
symptoms of muscle disability (including loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) or 
an inability to keep up with work requirements.  See, 
38 C.F.R. § 4.56(c).  Moreover, there is no competent 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles on palpation, as compared with the 
sound side, or positive evidence of impairment of strength 
and endurance.  

As such, a finding of a moderately severe injury to Muscle 
Group XI, pursuant to the new rating criteria, cannot be 
made.  Thus, the next higher rating of 20 percent for the 
veteran's service-connected left calf disability is not 
warranted.  38 C.F.R. § 4.56(d)(3) (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a schedular disability rating greater than 10 percent 
for the service-connected residuals of a shell fragment wound 
of the left calf, involving Muscle Group XI,  is not 
warranted.  The veteran's appeal regarding this claim must, 
then, be denied.  

C.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a shell fragment wound to the right posterior thigh, 
involving Muscle Group XIII, and the service-connected 
residuals of a shell fragment wound of the left calf, 
involving Muscle Group XI, have resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of a shell fragment wound to 
the right posterior thigh, involving Muscle Group XIII, and 
the service-connected residuals of a shell fragment wound of 
the left calf, involving Muscle Group XI, have resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

A disability rating of 30 percent for the service-connected 
residuals of a shell fragment wound to the right posterior 
thigh, involving Muscle Group XIII, is granted, subject to 
the regulations governing the award of monetary benefits.  

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected residuals of a shell 
fragment wound of the left calf, involving Muscle Group XI, 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


